DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed on 03/26/2020. It is noted, however, that applicant has not filed a certified copy of the PCTCN2020081502 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0044785 A1 to Park et al. (hereafter refers as Park).
Regarding claims 1 and 14, Park teaches a first device and a method (UE for performing a method of receiving a scheduling release indication, see abstract and paragraphs [18, 151-152, 211]) comprising: 
at least one processor (a processor, paragraphs [211, 221]); and 
at least one memory including computer program codes (a memory including one or more programs, paragraphs [47, 211, 214, 221]); 
the at least one memory and the computer program codes are configured to, with the at least one processor, cause the first device (the processor executes one or more programs stored in the memory to cause the UE to perform the method, paragraphs [47, 211, 214, 221]) to: 
receive, from a second device (base station, Fig. 6 and paragraphs [151-152]), control information comprising a scheduling release indication (receiving from the base station, a first signal comprising scheduling release indication, paragraphs [152-153]) for releasing a configured resource (for releasing a configured resource, paragraphs [136-138]); 
select a hybrid automatic repeat request, HARQ, process to be associated with the scheduling release indication (selecting an HARQ process/timing, i.e. a HARQ process, for transmitting a response/acknowledgement to the scheduling release indication, Fig. 4, 6, abstract and paragraphs [10, 12, 130-134, 150-152, 169-170]); and 
transmit a feedback to the scheduling release indication to the second device on an occasion allocated for the selected HARQ process (the UE with the processor, transmits a feedback/response/acknowledgement to the scheduling release indication on a timing/period for the selected HARQ process, paragraphs [25, 130, 169-170]).
Regarding claim 2, Park further teaches wherein the HARQ process is selected based on a time slot on which the control information is received (wherein the HARQ process is selected based on the time slot/timing in which the PDCCH/scheduling release indication, i.e. HARQ process at first signal, is received, Fig. 4, HARQ process k, and paragraphs [10, 12, 130-134, 150-152, 169-170]).
Regarding claim 3, Park further teaches wherein the scheduling release indication is for releasing a configured semi-static scheduling resource (scheduling release indication for releasing a configured SPS resource, paragraphs [136-138]).
Regarding claim 12, Park further teaches wherein the first device comprises a terminal device (wherein the UE is configured to send the response/acknowledgement to the scheduling release indication, Fig. 4, 6, abstract and paragraphs [10, 12, 130-134, 150-152, 169-170]) and the second device comprises a network device (wherein a base station is configured to receive a response/acknowledgement to the scheduling release indication, Fig. 4, 6, abstract and paragraphs [10, 12, 130-134, 150-152, 169-170]).
Regarding claim 13, Park teaches a second device (a base station, abstract and paragraphs [130-131, 151-152, 216] and Fig. 10) comprising:
at least one processor (processor 1001, Fig. 10 and paragraph [216]); and
at least one memory including computer program codes (a memory including one or more computer program codes, Fig. 10 and paragraphs [216-218, 221]);
the at least one memory and the computer program codes are configured to, with the at least one processor, cause the second device to (the processor executes one or more computer program codes to cause the base station to perform method, paragraphs [216-218, 221]):
transmit control information comprising a scheduling release indication to a first device (transmits a first signal comprising scheduling release indication, paragraphs [35, 152-153, 196-198]); and 
receive from the first device a feedback on an occasion allocated for a hybrid automatic repeat request, HARQ, process associated with the scheduling release indication (the base station receives from the UE, a feedback on an occasion/symbol/interval allocated for HARQ process, paragraphs [25, 130, 169-170], associated with the scheduling release indication, paragraphs [10, 12, 130-134, 150-152, 169-170]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0044785 A1 to Park et al. (hereafter refers as Park) as applied to claims above, and further in view of US 2021/0153173 A1 to Baek et al. (hereafter refers as Baek).
Regarding claim 4, Park further teaches an HARQ process used for data transmission (multiple pipeline HARQ processes used for data transmissions, paragraphs [134], and scheduling release indication, paragraphs [150-152, 169-170]).
However, Park does not explicitly teach selecting a “subsequent HARQ process after a last HARQ process used for data transmission as the HARQ process.”
Baek teaches selecting a subsequent HARQ process after a last HARQ process used for data transmission as the HARQ process (selecting a subsequent HARQ process as the HARQ process, after a last HARQ process used for data transmission has been ended, and the last HARQ process is unable to be used for the HARQ process, paragraphs [41-44, 49] and Fig. 4-6, provisional 62/938,124, pages 4-5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of selecting a subsequent HARQ process after a last HARQ process used for data transmission as the HARQ process as taught by Baek, with the teachings of the HARQ process for the scheduling release indication as taught by Park, for a purpose of reducing interference between HARQ for the data transmission and HARQ for the scheduling release indication, while enable the HARQ for the scheduling release indication be processed when the HARQ is not able to be processed in a current HARQ process, by simply using the subsequent HARQ process (see Baek, paragraphs [44, 49, 51, 53] and Fig. 4-6, provisional 62/938,124, pages 4-5).
Regarding claim 5, Park teaches an HARQ process used for data transmission (multiple pipeline HARQ processes used for data transmissions, paragraphs [134], and scheduling release indication, paragraphs [150-152, 169-170]) on the configured resource being released by the release indication (the data transmission is transmitted on a configured resource being released by the scheduling release indication, paragraphs [136-138]).
However, Park does not explicitly teach selecting “a subsequent HARQ process which is after a last HARQ process” used for data transmission.
Baek teaches selecting a subsequent HARQ process which is after a last HARQ process used for data transmission (selecting a subsequent HARQ process as the HARQ process, after a last HARQ process used for data transmission has been ended, and the last HARQ process is unable to be used for the HARQ process, paragraphs [41-44, 49] and Fig. 4-6, provisional 62/938,124, pages 4-5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of selecting a subsequent HARQ process which is after a last HARQ process used for data transmission as taught by Baek, with the teachings of the HARQ process for the scheduling release indication and HARQ process used for data transmission on the configured resource being released by the release indication as taught by Park, for a purpose of reducing interference between HARQ for the data transmission and HARQ for the scheduling release indication, while enable the HARQ for the scheduling release indication be processed, when the HARQ is not able to be processed in a current HARQ process, by simply using the subsequent HARQ process (see Baek, paragraphs [44, 49, 51, 53] and Fig. 4-6, provisional 62/938,124, pages 4-5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0044785 A1 to Park et al. (hereafter refers as Park) as applied to claims above, and further in view of US 2021/0105102 A1 to Li et al. (hereafter refers as Li).
Regarding claim 6, Park teaches a first value in association with the scheduling release indication (wherein the control information in the first signal is comprising scheduling release indication and NDI value associated with the scheduling release indication, paragraphs [75-79, 138-140]).
However, Park does not explicitly teach “extracting a first value from the control information, the first value being toggled and transmitting the first value as at least a part of the feedback to the second device”.
Li teaches extracting a first value from the control information, the first value being toggled (extracting NDI from a control information, the NDI value has been toggled, paragraphs [239, 242, 281], provisional 62/932,318, pages 14, 20-21, 29-30, 89-90 ) and transmitting the first value as at least a part of the feedback to a second device (transmitting the NDI value as part of HARQ-ACK feedback to a base station, paragraphs [239, 242, 281]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of extracting a first value from the control information, the first value being toggled and transmitting the first value as at least a part of the feedback to a second device as taught by Baek, with the teachings of the HARQ process for the scheduling release indication as taught by Park, for a purpose of clearly identify whether the HARQ-ACK is a new or retransmitted by using the NDI value as part of the feedback (see Li, paragraphs [239, 242, 281]).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0044785 A1 to Park et al. (hereafter refers as Park) as applied to claims above, and further in view of US 2021/0153172 A1 to Yerramalli et al. (hereafter refers as Yerramalli).
Regarding claim 7, Park does not explicitly teach “in response to receiving the scheduling release indication, determining a second value which is toggled in association with the reception of the scheduling release indication; and transmitting the second value as at least a part of the feedback to the second device”.
Yerramalli teaches in response to receiving the scheduling release indication, determining a second value which is toggled in association with the reception of the scheduling release indication (in response to receiving a scheduling release indication, i.e. SPS release indication, a UE determines a second value, i.e. bit, which is toggled in associated with the reception of the scheduling release indication, paragraphs [60-62, 154, 177-179], provisional 62/937,764, paragraphs [26-28, 88-91]); and
transmitting the second value as at least a part of the feedback to the second device (the UE transmits the bit as part of a feedback, to a base station, to notify the base station whether the scheduling release indication is received by the UE, paragraphs [60-62, 154, 177-179], provisional 62/937,764, paragraphs [26-28, 88-91]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of in response to receiving the scheduling release indication, determining a second value which is toggled in association with the reception of the scheduling release indication and transmitting the second value as at least a part of the feedback to the second device as taught by Yerramalli, with the teachings of Park, for a purpose of clearly identify whether the scheduling release indication is received by the UE/first device (see Yerramalli, paragraphs [60-62, 154, 177-179], provisional 62/937,764, paragraphs [26-28, 88-91]).
Regarding claim 8, Park does not explicitly teach “in response to receiving data from a second device, select a candidate HARQ process; in accordance with a determination that the candidate HARQ process collides with the HARQ process, extract a third value from the control information, the third value being toggled in association with the data; and transmit a further feedback to the data to the second device for the HARQ process”.
Yerramalli teaches:
in response to receiving data from a second device, select a candidate HARQ process (in response to receiving data from a base station, a UE selects one or more HARQ process, paragraphs [99, 100, 132-134, 141], provisional 62/937,764, paragraphs [39-42, 67]);
in accordance with a determination that the candidate HARQ process collides with the HARQ process (in response to determining that the selected HARQ process collides with HARQ process of a scheduling release indication, paragraph [143], provisional 62/937,764, paragraphs [22, 27]), extract a third value from the control information, the third value being toggled in association with the data (extracting an NDI value from a control information (DCI), Fig. 3-4, wherein the NDI value being toggle in associated with the data, paragraphs [143, 146, 149], provisional 62/937,764, paragraph [42]); and
transmit a further feedback to the data to the second device for the HARQ process (the UE transmits a feedback to the data to the second device for the HARQ process, paragraphs [99, 100, 132-134, 141, 150-152] and Fig. 4-6, provisional 62/937,764, paragraphs [39-42, 67], Fig. 4-6).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of in response to receiving data from a second device, select a candidate HARQ process; in accordance with a determination that the candidate HARQ process collides with the HARQ process, extract a third value from the control information, the third value being toggled in association with the data; and transmit a further feedback to the data to the second device for the HARQ process as taught by Yerramalli, with the teachings of Park, for a purpose of increase efficiency in transmitting further feedback to the data in case there is collision between the HARQ process of the data and the HARQ process of the scheduling release indication (see Yerramalli, paragraphs [60-62, 143, 154, 177-179], provisional 62/937,764, paragraphs [26-28, 88-91]).
Regarding claim 9, Park does not explicitly teach “in response to receiving data from the second device, select a candidate HARQ process; in accordance with a determination that the candidate HARQ process collides with the HARQ process, determine a fourth value which is toggled in association with the reception of the data; and transmit a further feedback to the second device, the further feedback comprising the fourth value”.
Yerramalli teaches:
in response to receiving data from the second device, select a candidate HARQ process (in response to receiving data from a base station, a UE selects one or more HARQ process, paragraphs [99, 100, 132-134, 141], provisional 62/937,764, paragraphs [39-42, 67]);
in accordance with a determination that the candidate HARQ process collides with the HARQ process (in response to determining that the selected HARQ process collides with HARQ process of a scheduling release indication, paragraph [143], provisional 62/937,764, paragraphs [22, 27]), determine a fourth value which is toggled in association with the reception of the data (an NDI value being toggle in associated with the data, paragraphs [143, 146, 149], provisional 62/937,764, paragraph [42]); and
transmit a further feedback to the second device, the further feedback comprising the fourth value (the UE transmits a feedback, including the NDI value, to the data to the second device for the HARQ process, paragraphs [99, 100, 132-134, 141, 150-152] and Fig. 4-6, provisional 62/937,764, paragraphs [39-42, 67], Fig. 4-6).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of in response to receiving data from the second device, select a candidate HARQ process; in accordance with a determination that the candidate HARQ process collides with the HARQ process, determine a fourth value which is toggled in association with the reception of the data; and transmit a further feedback to the second device, the further feedback comprising the fourth value as taught by Yerramalli, with the teachings of Park, for a purpose of increase efficiency in transmitting further feedback to the data in case there is collision between the HARQ process of the data and the HARQ process of the scheduling release indication (see Yerramalli, paragraphs [60-62, 143, 154, 177-179], provisional 62/937,764, paragraphs [26-28, 88-91]).
Regarding claim 10, Park does not explicitly teach “in response to receiving data from the second device, select a candidate HARQ process; and in accordance with a determination that the candidate HARQ process collides with the HARQ process, transmit a further feedback to the data to the second device for the HARQ process”.
Yerramalli teaches:
in response to receiving data from the second device, select a candidate HARQ process (in response to receiving data from a base station, a UE selects one or more HARQ process, paragraphs [99, 100, 132-134, 141], provisional 62/937,764, paragraphs [39-42, 67]); and
in accordance with a determination that the candidate HARQ process collides with the HARQ process (in response to determining that the selected HARQ process collides with HARQ process of a scheduling release indication, paragraph [143], provisional 62/937,764, paragraphs [22, 27]), transmit a further feedback to the data to the second device for the HARQ process (the UE transmits a feedback to the data to the second device for the HARQ process, paragraphs [99, 100, 132-134, 141, 150-152] and Fig. 4-6, provisional 62/937,764, paragraphs [39-42, 67], Fig. 4-6).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of in response to receiving data from the second device, select a candidate HARQ process; and in accordance with a determination that the candidate HARQ process collides with the HARQ process, transmit a further feedback to the data to the second device for the HARQ process as taught by Yerramalli, with the teachings of Park, for a purpose of increase efficiency in transmitting the further feedback to the data in case there is collision between the HARQ process of the data and the HARQ process of the scheduling release indication (see Yerramalli, paragraphs [60-62, 143, 154, 177-179], provisional 62/937,764, paragraphs [26-28, 88-91]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0044785 A1 to Park et al. (hereafter refers as Park) as applied to claims above, and further in view of US 2021/0153172 A1 to Yerramalli et al. (hereafter refers as Yerramalli) and US 2021/0218503 A1 to Babaei et al. (hereafter refers as Babaei).
Regarding claim 11, Park does not explicitly teach “in response to receiving data from the second device, select a candidate HARQ process; in accordance with a determination that the candidate HARQ process collides with the HARQ process; and, transmitting a further feedback to the data to the second device on the HARQ”.
Yerramalli teaches:
in response to receiving data from the second device, select a candidate HARQ process (in response to receiving data from a base station, a UE selects one or more HARQ process, paragraphs [99, 100, 132-134, 141], provisional 62/937,764, paragraphs [39-42, 67]);
in accordance with a determination that the candidate HARQ process collides with the HARQ process (in response to determining that the selected HARQ process collides with HARQ process of a scheduling release indication, paragraph [143], provisional 62/937,764, paragraphs [22, 27]); and
transmitting a further feedback to the data to the second device on the HARQ (the UE transmits a feedback to the data to the second device for the HARQ process, paragraphs [99, 100, 132-134, 141, 150-152] and Fig. 4-6, provisional 62/937,764, paragraphs [39-42, 67], Fig. 4-6).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of in response to receiving data from the second device, select a candidate HARQ process; in accordance with a determination that the candidate HARQ process collides with the HARQ process; and, transmitting a further feedback to the data to the second device on the HARQ as taught by Yerramalli, with the teachings of Park, for a purpose of increase efficiency in transmitting further feedback to the data in case there is collision between the HARQ process of the data and the HARQ process of the scheduling release indication (see Yerramalli, paragraphs [60-62, 143, 154, 177-179], provisional 62/937,764, paragraphs [26-28, 88-91]).
However, the combination of Park and Yerramalli does not explicitly teach “obtain priority information of the scheduling release indication and the data from the control information; and in accordance with a determination that the scheduling release indication has higher priority than the data”, transmitting the further feedback.
Babaei teaches in accordance with a determination an HARQ collides with the HARQ, obtain priority information of a scheduling release indication and the data from a control information (in response to determining that an HARQ of a data collides with an HARQ of an SPS release indication, obtains priority of the scheduling release indication and the data from control information, i.e. from base station, paragraphs [329, 331, 365], provisional 62/961,614, paragraphs [329, 331, 365]); and
in accordance with a determination that the scheduling release indication has higher priority than the data, transmitting a further feedback to the data to the second device on the HARQ (in response to determination that the scheduling release indication has higher priority than the data, transmitting a further feedback to the data to the base station on the HARQ, via multiplexing, paragraphs [329, 331, 365], provisional 62/961,614, paragraphs [329, 331, 365])).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of obtain priority information of the scheduling release indication and the data from the control information; and in accordance with a determination that the scheduling release indication has higher priority than the data, transmitting the further feedback as taught by Fakoorian, with the teachings of transmitting the further feedback as taught by combination of Park and Yerramalli, for a purpose of reduce uncertainty when there is collision between that the candidate HARQ process and the HARQ process, by using the priority information of the scheduling release indication and the data for determination of HARQ transmission (see Babaei, paragraphs [329, 331, 365], provisional 62/961,614, paragraphs [329, 331, 365]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0274519 A1 discloses transmitting feedback for SPS release indication, wherein the feedback has a higher priority than an acknowledgement of data (see paragraphs [101-102]).
US 2021/0266953 A1 discloses the UE selects an HARQ process that is not associated with any on-going transmissions (paragraph [185]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        July 23, 2022